Citation Nr: 0419518	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
benefits as the veteran's dependent spouse and child.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel





INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  The appellants are the veteran's former spouse and 
stepchild. 

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellants were 
not entitled to an apportionment of the veteran's 
compensation benefits. 


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1999.

2.  The veteran and the appellant were legally divorced in 
January 2002.

3.  In February 2002, VA terminated the apportioned share of 
the veteran's VA benefits as the veteran's dependent spouse 
and child.  

4.  Subsequent to January 2002, the appellants did not meet 
the eligibility requirements for an apportioned share of the 
veteran's VA benefits.

5.  The appellant's daughter is under the age of 18 years and 
is the veteran's stepchild.  




CONCLUSION OF LAW

Subsequent to January 2002, the appellants were no longer 
entitled by law to an apportionment of veteran's VA 
compensation benefits.  38 U.S.C.A. §§ 101(31), 5307 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.57, 3.450 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the appellant that her claim was denied because 
under applicable VA law, she is no longer the veteran's 
spouse and her daughter is no longer the veteran's dependent 
child.  In a case such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Further, in a recent decision VA's General 
Counsel determined that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  It was also determined that under 
38 U.S.C. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.  Accordingly, the 
Board has decided the appeal on the current record without 
any further consideration of the VCAA, and will deny the 
claim solely because of a lack of entitlement under the law.

Under VA regulations, all or any part of a veteran's pension 
or compensation award may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450(a)(1)(ii) (2003).

The law provides that a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. § 3.50(c) (2003).  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2003).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2003).

The Board notes that a marriage certificate from the Republic 
of the Philippines, Office of the Civil Registrar General, 
Cebu City, shows that the appellant and veteran were married 
in September 1999.  In April 2000, VA received the veteran's 
claim for additional benefits for the appellant and her 
child.  In December 2000, the Circuit Court of the State of 
Oregon for the County of Lane, issued a default judgment and 
decree of dissolution of marriage.  The marriage was 
considered dissolved as of January 25, 2001.  

A claim for apportionment was filed in February 2001.  In 
response to the RO's correspondence regarding the matter, the 
veteran indicated that he was not aware of the divorce 
obtained in Oregon.  On January 10, 2002, the veteran's 
attorney submitted a copy of a final decree of divorce issued 
in the Superior Court of Guam that same day.  In February 
2002, VA terminated the appellants' apportionment.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  In this case, the appellant maintains that she was 
unaware that the veteran obtained a divorce in January 2002 
and that the divorce was based on fraud.  In view of the 
allegations, the RO secured a legal opinion from VA's 
Regional Counsel.  VA's Regional Counsel concluded that the 
first divorce obtained in Oregon was not valid, but found 
that the one obtained in Guan was indeed valid.  The Regional 
Counsel further concluded that the appellant had timely 
notice and opportunity to challenge the validity of the 
divorce by appealing to the Guam Superior Court.  However, 
there was no evidence of record indicating that the appellant 
undertook such action.  

While the arguments with respect to the nature of the divorce 
have been considered, they simply do not provide a basis for 
entitlement to recognition as the spouse under the 
controlling legal authority cited above.  There was court 
action leading to this divorce, and there is no indication of 
fraud on the face of the document.  In this case, the veteran 
and the appellant were divorced in 2002 and the veteran 
remarried soon thereafter.  Therefore, the appellant and the 
veteran are no longer married.  Overall, based on evidence 
demonstrating that the veteran and the appellant were 
divorced in January 2002, the appellant is not entitled to an 
apportioned share of the veteran's compensation benefits.  
Under these circumstances, there is no authority in law which 
would permit the grant of an apportioned share of his 
benefits after this date, and the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The term "child" means a person who is unmarried and (1) 
who is under the age of 18 years; (2) who, before attaining 
the age of 18 years, became permanently incapable of self-
support, or (3) who, after attaining the age of 18 years and 
until completion of education or training (but not after 
obtaining the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) (2003). 

The term "stepchild" means a legitimate or an illegitimate 
child of the veteran's spouse.  A child of a surviving spouse 
whose marriage to the veteran is deemed valid under the 
provisions of Sec. 3.52, and who otherwise meets the 
requirements of this section is included.  38 C.F.R. 
§ 3.57(b).  

A birth certificate issued by the Office of the Local Civil 
Registrar in Negros Occidental, Republic of the Philippines, 
shows that the appellant's daughter was born in September 
1986.  A man other than the veteran is listed as the father 
of the child, and there are no other assertions or documents 
associated with the file that would show that the veteran is 
the biological or adoptive father.  Therefore, as the 
appellant's daughter is not the veteran's child, 
apportionment is not warranted.  Under these circumstances, 
there is no authority in law which would permit the grant of 
an apportioned share of the veteran's benefits, and the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



